Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the inclination angles" in line 7. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8 are rejected because they depend from claim 1

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Wyporski (US20200260782A1).

Regarding claim 1, Wyporski disclose an herb grinder (paragraph 0004) comprising: 
two cutting half-chambers with complementary curved inner forms configured to be coupled to each other; each curved inner form having a spherical, but not conical, inner surface (paragraph 0041 and figs.2-3: the element (21) has a convex shape that matches the concave shape of the element ((33)) and 
a plurality of protrusions on the spherical inner surface, forming a cutting area (figs.2-3: the teeth (40) of the element (21) and the teeth (140) of the element (33)) (paragraph 0041); 
each protrusion extending continuously along the radial direction and having a length equivalent to at least a part of the radius length of the spherical surface (figs.2-3); 

the inclination angles of the protrusions on both of the spherical inner surfaces being complementary between the two half-chambers to realize a cutting effect; and the protrusions in cutting areas of the two complementary curved inner surfaces being 

Regarding claim 2, Wyporski disclose wherein the protrusions are cutting blades, or grooves with acute or obtuse angles (paragraph 0041 and figs.2-3: teeth (40) and (140)).  

Regarding claim 3, Wyporski disclose wherein the protrusions have a shape selected from the straight lines, curved lines and/or wavy lines (paragraphs 0051-0054 and figs.8A-8C).  

Regarding claim 4, Wyporski disclose wherein the protrusions have an inclined angle between 50- 900 relative to the inner surface of the cutting half-chamber (paragraph 0053: acute angle). 
 
Regarding claim 5, Wyporski disclose wherein the two cutting half-chambers are made from a material selected from the group consisting of plastic, metal, wood and glass (paragraph 0050).  

Regarding claim 6, Wyporski disclose wherein each cutting half-chamber has a magnet with opposite polarity so that the two half-chambers kept together by the magnets (paragraph 0042)).  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wyporski (US20200260782A1) in view of Gorodetzer (US-20200237158-A1).
Regarding claims 7 and 8, Wyporski does not disclose the limitations of claims 7-8.
Gorodetzer teaches an herb grinder (paragraph 0004) comprising: 
two cutting half-chambers with complementary inner surfaces configured to be coupled to each other (figs.1-3: (110) and (160)) (paragraph 0058); and 
a plurality of protrusions on the inner surface, forming a cutting area (figs.4: the teeth (120) of the element (110) and fig.6: the teeth 170 of the element (160)); and 

wherein at least one of the cutting half-chamber (fig.4: (110)) have holes on the surface;
a pollen sifter having a pollen sifter screen (fig.3: (320)), the pollen sifter configured to be coupled to the cutting half-chamber with holes on the surface (paragraph 0059); and 
a sift catcher (fig.3: (310)) configured to be coupled to the pollen sifter to collect sift that passes through the pollen sifter screen.

Both of the prior arts of Wyporski and Gorodetzer are related to an herb grinder;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Wyporski to have  at least one of the cutting half-chamber have holes on the surface; a pollen sifter having a pollen sifter screen, the pollen sifter configured to be coupled to the cutting half-chamber with holes on the surface; and a sift catcher configured to be coupled to the pollen sifter to collect sift that passes through the pollen sifter screen as taught by Gorodetzer, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mennillo (US20180206675A1).
Mennillo disclose an herb grinder comprising a half chamber including a curved inner form having a spherical, but not conical, inner surface (paragraph 0024)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753